Title: From George Washington to Major General Alexander McDougall, 25 March 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Valley Forge 25th March 1778

I hope this will find you arrived at your quarters upon the North River.
By advices recd two days ago from Elizabeth Town I am informed that two Regiments of British and two of Hessians were embarked at New York and by accounts from Rhode Island it was imagined that the Enemy were about evacuating New Port. This makes me suspicious that General Howe is drawing his reinforcements together to attack us before we get ours. At least I think sound policy directs it. I therefore most earnestly request that all the Recruits for the Eastern Regiments now here may be sent forward the moment they arrive at Peekskill or Fishkill. They can be conveniently innoculated here, and as they will not have a long march to undergo after they have recovered, they will in all probability do better than if they had taken the small pox before they sat out.
I hope you will find matters in a tolerable good train upon the North River, as General Parsons’s letter of the 16th is favorable. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. Inclosed is a letter for the commanding Officer at Albany directing him to send down Hazens Regiment to you. I some time ago desired that all the Arms at Fishkill might be repaired, and if there are any to spare, be pleased to arm the Recruits with them as they come on—Colo. Jas Livingstons Regiment is ordered down likewise but I fear it is very weak.

